                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DONALD WILHELM,                                 )
                                                )
               Movant,                          )
                                                )
       V.                                       )            No. 4:19-CV-00180-JAR
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
               Respondent.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Movant Donald Wilhelm's motion under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody. (Doc. No. 1).

For the following reasons, Wilhelm's motion will be denied. 1 Also pending is Wilhelm's motion

to expedite ruling (Doc. No. 14), which is denied as moot.

I.     Background

       On August 31, 2016, a federal grand jury charged Wilhelm in two counts of a nine-count

indictment with conspiracy to pos_sess pseudoephedrine with intent to manufacture

methamphetamine, in violati~n of 21 U.S.C. §§ 841(c)(l) and 846; and possession of

pseudoephedri.ne with the intent to manufacture methamphetamine, in violation of 21 U.S.C.

§ 841(c)(l).   United States v. Donald Wilhelm, 4:16-CR-00393-JAR ("criminal case"), Crim.

Doc. No. 1.2


       Because Wilhelm's motion can be conclusively determined based on the motion, files and
records of the case, an evidentiary hearing need not be held. See Shaw v. United States, 24 F.3d
1040, 1043 (8th Cir. 1994).

2     All references to filings made in the underlying criminal matter will be cited as "Crim.
Ooc. No."

                                                1
         On November 1, 2016, defense counsel filed a motion to suppress evidence on behalf of

Wilhelm, arguing that the search warrant executed on his residence violated Wilhelm's

Constitutional rights because the application supporting the warrant lacked probable cause and

contained false statements and omissions.    Crim. Doc. No. 123.    The affidavit in support of the

search warrant described the property and vehicles anticipated to be on the property to be

searched.      The affidavit specified that the location "includes the entre premises and

curtilage ... and any and all persons present, arriving or leaving said premises."       Affidavit,

Crim. Doc. No. 164-1.       The search warrant issued described the property to be seized as

follows:

           . . instruments, articles, items, and things which have been used in the
         commission of, or which constitute evidence of, the offense delivering,
         manufacturing a controlled substance RSMO 195.211, possession of controlled
         substance RSMO 195.202, and/or maintain a public nuisance RSMO 195.130.
         Specifically, but not limited to methamphetamine, controlled substances,
         packaging material, measuring devices, scales, drug paraphernalia, currencies,
         cell phones, electronic digital recording devices, cameras, computers, and phones
         records.

Warrant, Crim. Doc. No. 168-1.      The affidavit in support of the Warrant set forth the following-

facts.   On July 12, 2015, a confidential source, who had known Wilhelm since childhood,

smelled a strong odor of ether and anhydrous ammonia coming from the direction of Wilhelm's

home.      The confidential source's car had gotten stuck in the mud approximately 100 feet west

of Wilhelm's home, and he was confronted by two male subjects, who told the confidential

source to "get the hell out of here."        The confidential source knew Wilhelm to be a

methamphetamine "cooker," and the confidential source was familiar with the smells coming

from Wilhelm's home because he had experience in agriculture.




                                                 2
       In the motion to suppress evidence, Wilhelm's counsel argued that the application failed

to provide information concerning the reliability and any corroboration or criminal history of the

confidential source referenced therein.    Counsel then moved for a hearing under Franks v. ·

Delaware, 438 U.S. 154 (1978) ("Franks hearing") regarding the statements made by the

confidential source and intentionally false and misleading statements supporting the search

warrant.

       On March 14, 2017, the presiding Magistrate Judge held an evidentiary hearing on

Wilhelm's motion, at which Drug Enforcement Administration ("DEA") Task Force Officer

("TFO") David Riffer testified.    Thereafter, the Magistrate Judge recommended denial of the

motion to suppress, holding that the confidential source's information was reliable because it was

based on first-hand observations, and there was no evidence that TFO Riffer knowingly or

intentionally entertained serious doubts as to the truth of the confidential source's statements.

Crim. Doc. No. 230.     She further held that the affidavit described the residence "accurately"

and "with particularity."   The Magistrate Judge concluded that there was sufficient probable

cause for the issuing judge to sign the warrant to search Wilhelm's residence.

       On July 4, 2017, Wilhelm's counsel filed objections to the Magistrate Judge's decision,

reiterating that the search warrant lacked probable cause.    Crim. Doc. No. 240.     This Court

then conducted a "de novo review of the matter" and held that the Magistrate Judge's

conclusions were supported by the evidence, and Wilhelm's objections were "not persuasive."

Crim. Doc. No. 257.

       On November 7, 2017, Wilhelm appeared before the Court for a change of plea hearing

and pied guilty to Count Two of the indictment.      Crim. Doc. No. 309.     At his plea hearing,

Wilhelm acknowledged, under oath, that the following facts were true and correct:

                                                3
In February of 2013, the Macon County Sheriffs Office received information that
individuals including co-defendant Timothey McKinzie and defendant Donald
Wilhelm were manufacturing methamphetamine in a trailer home in Atlanta, MO.
Investigators checked NPLEX records and saw that the individuals had recently
purchased pseudoephedrine.

On August 4, 2015, North Missouri Drug Task Force and Macon County Sheriffs
Office served a search warrant at the residence of defendant Donald Wilhelm
located at 34000 block of Mesquite St. While serving the warrant, officers located
Wilhelm behind his home carrying a bucket with components of a
methamphetamine lab, including:

       a grinder, coffee filters, a blue plastic funnel, plastic tubing, a
       coffee can with a false bottom containing methamphetamine and a
       pipe, a clear plastic container with waste, a bottle of liquid fire, a
       glass jar, two glass pipes with residue, glass jar with Coleman
       camp fuel and lithium, a large plastic bag with separate plastic
       bags with foil and a set of digital scales made to look like a cd
       case. Items in the bottom of the coffee can field tested and came
       back positive for methamphetamine.

A search of the residence revealed:

        In living room: a container of denatured alcohol, a Ruger .22 cal.
        Rifle serial #245-55195, a Ruger Mod .45 .22 caliber pistol serial
        number 223-37-388, set of old scales, five packages lithium
        batteries, black pouch with methamphetamine (field tested
        positive) in multiple containers and baggies. The gun safe
        contained: a .22 magnum Marlin 09531792, a Ruger M77 Mk 2
        .270 caliber file serial number 78154055, a New England Arms
        .20 gauge NF385732, Winchester Model 67 .22 caliber rifle (no
        serial #), a Marlin Model 25 .22 caliber serial #16705123, a
        Stevens Model 770 .20 gauge 780755, a Llama .45 caliber
        07-04-06872-99 pistol, ammunition, and $975 cash.

        In bedroom closet: a Colt .38 caliber serial number 895183, a
        Ruger Mk2 .22 caliber serial #219-91-967.


Marcy Stiefel from the Missouri the Missouri State Highway Patrol labs tested
items:

       2. I-powder weighing .41 grams contains methamphetamine, a
       Schedule II controlled substance


                                         4
               3.1-powder weighing 1.55 grams contains methamphetamine, a
               Schedule II controlled substance
               4.1-powder weighing .11 grams contains methamphetamine, a
               Schedule II controlled substance

       Co-defendant Rory Walker was interviewed and admitted to buying boxes of
       pseudoephedrine for defendant Donald Wilhelm and witnessed co-defendant
       Angelia Jackson doing the same. A cooperating witness was interviewed by
       officers and provided a list of names of those involved with purchasing and
       providing pseudoephedrine in exchange for methamphetamine. Defendant
       Wilhelm was seen in person on multiple occasions at his home and other locations
       in Macon County area trading methamphetamine in exchange for
       pseudoephedrine. Defendant Wilhelm also sold methamphetamine for cash.
       Defendant Wilhelm would periodically allow co-defendants to stay with him for
       3-4 days at a time at his home. Defendant Wilhelm was also witnessed cooking
       methamphetamine at his home.

       A review of NPLEX records shows that defendant Wilhelm purchased 113.76
       grams of pseudoephedrine between June of 2013 and the date of indictment.
       Further, many of defendant Wilhelm's purchases of pseudoephedrine took place
       on either the same date or in close proximity in time to many of the
       co-defendants. Defendant Wilhelm acknowledges through his plea that he
       possessed the 113. 76 grams of pseudoephedrine with the intent to manufacture
       methamphetamine.

Guilty Plea Agreement, Crim. Doc. No. 310, , 4.

       The Government and Wilhelm further agreed that, with respect to the application of the

United States Sentencing Guidelines ("U.S.S.G."), the Base Offense Level is 30, pursuant to

Section 2D 1.11 (d)(6). The Government further recommended that two levels should be added for

Wilhelm's possession of weapons, although Wilhelm reserved the right to object to the specific

offense characteristic.   Finally, the parties recommended that three levels be deducted for

Wilhelm's acceptance of responsibility and that a variance may be appropriate based on a

comparable penalty structure for methamphetamine. As a result, the parties agreed that with the

variance, the Total Offense Level would be 23.




                                                 5
         Pursuant to the Plea Agreement, Wilhelm agreed to "waive all rights to appeal all

non-jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to

pretrial motions, discovery and the guilty plea." Id. at 1 7. Wilhelm also agreed to waive all

rights to contest the conviction or sentence in any post-conviction proceeding, including one filed

under 28 U.S.C. § 2255, except for claims of prosecutorial misconduct or ineffective assistance of

counsel. Id.

         During the change of plea hearing, and while under oath, the Court closely examined

Wilhelm regarding .the voluntariness of his plea, and it determined that his plea was entered

"freely, voluntarily, and intelligently."       Plea Trans. at 22.        Wilhelm indicated his

understanding that he waived his right to appeal non-jurisdictional, non-sentencing issues,

including any issue related to filing or not filing pretrial motions and discovery in the case.     Id.

at 19.      He also confirmed the facts set forth in the Agreement and recited by the Government

during the hearing were true and correct.      Id. at 16. Wilhelm further indicated that he was

satisfied with his defense attorney's representation, that he had been fully advised as to all
                                                                                     1
aspects of the case, and that no promises were being made to him regarding his sentence.          Id. at

5, 6, 18.

         Thereafter, the United States Probation Office issued its Presentence Investigation Report

("PSR"), which added two levels to Wilhelm's Base Offense Level because "a dangerous

weapon (including a firearm) was possessed."         PSR, Doc. No. 354, at   1 ~6.       On January 31,

2018, Wilhelm's counsel filed objections to the PSR, including an objection to this enhancement:

         Objection is made to the two level enhancement pursuant to U.S.S.G.
         § 2Dl.l l(b)(l). This Objection was contemplated by the parties as set forth in
         the Guilty Plea Agreement. (See Guilty Plea Agreement, Section Statutory
         Penalties (2)(a)(2), Page 6). Wilhelm does not deny that the firearms were found
         at this residence. However, at the time of the execution of the search warrant on

                                                 6
       August 4, 2015, Wilhelm had no prohibitions from possessing these firearms.
       With the exception of two (2) firearms which Wilhelm acknowledges where in
       plain view, all of the remaining firearms were either in a gun safe or in cases. At
       no time during the execution of the search warrant was there any issue regarding
       danger to any of the individuals whom were located in the Wilhelm residence.
       Further, it must also be noted in Objection B, above, there were three (3) firearms
       seized by the State authorities ,that never were received by the Federal
       Government. The ruling on this Objection will, in fact, impact the calculations
       under the United States Sentencing Guidelines.

United States v. Wilhelm, Doc. No. 349.

       On February 15, 2018, the Court held a sentencing hearing, at which time Wilhelm

confirmed that he was satisfied with his counsel's representation and that she had done

everything he had asked her to do in the. case.    Sentencing Trans. at 2-4.   Then, Wilhelm raised

his objection to the sentencing enhancement based on firearms, arguing that there was no nexus

between the firearms and his possession of pseudoephedrine with the intent to manufacture

methamphetamine.      Id at 10.    He also stated that he lived in a rural area and needed the

firearms for hunting and protection.   Id at 13.

       The Court overruled Wilhelm's objection, holding:

       I do understand that Mr. Wilhelm lives in a rustic setting, and I understand very
       well that someone living under those conditions in that setting having a firearm
       for protection is very logical, and probable, and expected. I would say that. So I
       don't disagree with any of that. As I indicated, I certainly understand with regard
       to the one weapon, it sounds more like a collector's item than a weapon. So I
       certainly accept that as true as well. The problem is is the scope and extent of the
       criminal activity in this case. He was engaged in a long-term process of
       manufacturing methamphetamine over a lengthy period of time. I understand that
       the two guns that we are talking about were in a locked safe, but that doesn't
       change the fact that they were there for multiple reasons. They may have very
       well have just been there for the reasons that you stated, but it is clear to me that
       the Government has shown by a preponderance of the evidence that they were
       there as well to provide protection, insure that he was safe from anyone who may
       want to steal the drugs and to protect the drugs. There is a clear nexus with the
       drug activity at that location.

 Id at 15-16.   Wilhelm then confirmed that he had no other objections to the PSR.

                                                   7
        Thereafter, the Court adopted the findings of fact and legal conclusions contained in the

PSR and granted Wilhelm's motion for a variance, resulting in a guidelines range of 46 to 57

months imprisonment.       The Court then sentenced Wilhelm to 46 months imprisonment, to be

followed by a term of two years of supervised release.

        Wilhelm filed a direct appeal of his sentence and conviction.           On June 7, 2018, the

Eighth Circuit enforced the appellate waiver contained in the Plea Agreement and dismissed

Wilhelm's appeal.      United States v. Wilhelm, 2018 WL 4355943 (8th Cir. 2018).

        On February 4, 2019, Wilhelm filed a motion under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence, asserting the following claims: (1) counsel was ineffective for failing

to allege that the search warrant was insufficiently particular, in violation of the Fourth

Amendment; (2) counsel was ineffective for failing to appeal his two-level enhancement under

Section 2Dl.l(b)(l); and (3) the District Court abused its discretion when it denied Wilhelm's

motion to suppress.      (Doc. No. 1).     The Government filed a response on March 13, 2019.

(Doc. No. 5); Wilhelm filed a reply on August 26, 2019.        (Doc. No. 14).

II.     Legal Standard

        Pursuant to 28 U.S.C. § 2255, a federal prisoner may seek relief from a sentence imposed

against him on the ground that "the sentence was imposed in violation of the Constitution or law

of the United States, or that the court was without jurisdiction to impose such sentence, or that

the sentence was in excess of the maximum authorized by law, or is otherwise subject to

collateral attack."   It is well-established that a petitioner's ineffective assistance of counsel claim

is properly raised under 28 U.S.C. § 2255 rather than on direct appeal. United States v. Davis, 452

F.3d 991, 994 (8th Cir. 2006); United States v. Cordy, 560 F.3d 808, 817 (8th Cir. 2009). The



                                                   8
burden of demonstrating ineffective assistance of counsel is on a defendant. United States v.

Cronic, 466 U.S. 648,658 (1984); United States v. White, 341 F.3d 673, 678 (8th Cir. 2003).

        To prevail on an ineffective assistance of counsel claim, a convicted defendant must first

show counsel's performance "fell below an objective standard of reasonableness.,; Strickland v.

Washington, 466 U.S. 668, 687-88 (1984). The defendant must also establish prejudice by

showing "there is a reasonable probability that, but for counsel's unprofessional errors, the result

of the proceeding would have been different." Id. at 694.

       Both parts of the Strickland test must be met in order for an ineffective assistance of

counsel claim to succeed. Anderson v. United States, 393 F.3d 749, 753 (8th Cir.), cert. denied,

546 U.S. 882 (2005). The first part of the test requires a "showing that counsel made errors so

serious that counsel was not functioning as the 'counsel' guaranteed the defendant by the Sixth

Amendment." Id       Review of counsel's performance by the court is "highly deferential," and the

Court presumes "counsel's conduct falls within the wide range of reasonable professional

assistance." Id    The court does not "second-guess" trial strategy or rely on the benefit of

hindsight, id., and the attorney's conduct must fall below an objective standard ofreasonableness

to be found ineffective, United States v. Ledezma-Rodriguez, 423 F.3d 830, 836 (2005). If the
                                           (

underlying claim (i.e., the alleged deficient performance) would have been rejected, counsel's

performance is not deficient. Carter v. Hopkins, 92 F.3d 666, 671 (8th Cir. 1996). Courts seek

to "eliminate the distorting effects of hindsight" by examining counsel's performance from

counsel's perspective at the time of the alleged error. Id.

       The second part of the Strickland test requires that the movant show that he was prejudiced

by counsel's error, and "that 'there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different."' Anderson, 393

                                                 9
F.3d at 753-54 (quoting Strickland, 466 U.S. at 694). "A reasonable probability is a probability

sufficient to undermine confidence in the outcome."        Strickland, 466 U.S. at 694.      When

determining if prejudice exists, the court "must consider the totality of the evidence before the

judge or jury." Id. at 695; Williams v. US., 452 F.3d 1009, 1012-13 (8th Cir. 2006).

        A court need not even determine whether a movant meets the "performance" prong of the

Strickland test because both the United States Supreme Court and the Eighth Circuit Court of

Appeals have noted that '" [i]f it is easier to dispose of an ineffectiveness claim on the ground of

lack of sufficient prejudice, which we expect will often be so, that course should be followed."'

Youngv. Bowersox, 161 F.3d 1159, 1160 (8th Cir. 1998); see also Kingsberryv. United States, 202

F.3d 1030, 1032 (8th Cir.) (if the petitioner makes an insufficient showing on one component, the

court need not address both components), cert. denied, 531 U.S. 829 (2000).

III.    Discussion

        a. Ineffective assistance of counsel for failing to allege the search warrant was
           insufficiently particular, in violation of the Fourth Amendment

        Wilhelm first alleges that his counsel was ineffective for failing to challenge the search

warrant as insufficiently particular, claiming that the warrant used "including but not limited to"

language that rendered the search overbroad, cited to Missouri statutes that covered an

overly-broad range of illegal activities, and included a "laundry list" of items to be searched by

officers at their discretion.   Upon review, the Court concludes that Wilhelm failed to meet his

"heavy burden" to establish ineffective assistance of counsel because he cannot show that

counsel's performance was so deficient as to fall below an objective standard of reasonable

competence, and that the deficient performance prejudiced his defense.      Nave v. Delo, 62 F.3d

1024, 1035 (8th Cir. 1995).


                                                 10
        Here, counsel challenged the search warrant on multiple grounds, and those arguments

were presented to the Magistrate Judge and this Court.      The motion failed on the merits.     "To

satisfy the particularity requirement of the fourth amendment, the warrant must be sufficiently

definite to enable the searching officers to identify the property authorized to be seized."

United States v. Summage, 481 F.3d 1075, 1079 (8th Cir. 2007) (citing United States v.

Horn, 187 F.3d 781, 788 (8th Cir. 1999)).       "The particularity requirement "is a standard of

'practical accuracy' rather than a hypertechnical one." Id (citing United States v. Peters, 92

F .3d 768, 769-70 (8th Cir. 1996)).

       Upon review, the Court concludes that the search warrant satisfies the particularity

requirement of the Fourth Amendment.        Use of the phrase "not limited to" and reference to

specific Missouri statutes does not impermissibly expand the scope of a search warrant.        United

States v. Martin, 866 F.2d 972, 977 (8th Cir. 1989) (The description of "burglary tools, including

but not limited to crow bars and vice grips" was as specific as the investigation could at that

point permit, and sufficed to limit the search to the generic class of items sought."); Milliman v.

Minnesota, 774 F.2d 247, 249-50 (8th Cir. 1985) (upholding a warrant authorizing a search

"including but not limited to" records and other writings tending "to show the presence of [the

defendant] .... ").   Further, the list of items included in the search warrant were sufficiently

limited to the class of items sought, in light of the particular circumstances of this case.   Thus,

Wilhelm has failed to establish prejudice as a result of counsel's failure to challenge the search

warrant on grounds of particularity.   Accordingly, this claim fails.




                                                 11
        b. Ineffecjive assistance of counsel for failing to appeal the sentencing enhancement
           for possession of a firearm during the commission of a crime
                                          \




        Next, Wilhelm argues that his counsel was ineffective for failing to raise on appeal the trial

court's alleged error in imposing a sentencing enhancement for his possession of a firearm,

arguing that the Government failed to establish a connection between the firearm and the crime.

However, this claim fails because counsel did, in fact, argue on appeal that there was "[a]bsolutely

no evidence presented" to support the enhancement. Appellant's Brief, United States v. Wilhelm,

2018 WL 2197418, at *14-15. Thus, Wilhelm cannot prevail on this claim because counsel did in

fact raise the precise argument Wilhelm raises before this Court

        Moreover, issues raised and rejected on direct appeal may not be re-litigated in a Section

2255 petition. United States v. Wiley, 245 F.3d 750, 752 (8th Cir. 2001). Here, the Government

moved to dismiss Wilhelm's appeal based on the appellate waiver contained in the Plea

Agreement, and the Eighth Circuit granted the motion and dismissed the appeal. Accordingly,

this claim is denied.

       c. The Court erred when it denied the motion to suppress

       Wilhelm further argues that the Court abused its discretion when it denied his motion to

suppress because the information supporting the search warrant was "stale" at the time that the

warrant was issued. However, a guilty plea "waives all challenges to the prosecution either by

direct appeal or collateral attack, except challenges to the court's jurisdiction." Mack v. United

States, 853 F.2d 585, 586 (8th Cir. 1988).    Further, issues that could have been raised on appeal

but were not, generally are considered procedurally defaulted and cannot be raised for the first

time on a§ 2255 motion.     Massaro v. United States, 538 U.S. 500, 504 (2003).

       Here, the Guilty Plea Agreement effectively waived all challenges to the Court's rulings


                                                 12
on the motion to suppress.      Further, Wilhelm failed to raise this issue on direct appeal, and thus

it is procedurally defaulted.    This claim is denied.

IV.     Conclusion

       Accordingly,

       IT IS HEREBY ORDERED that Movant Donald Wilhelm's motion to vacate, set aside,

or correct sentence pursuant to 28 U.S.C. § 2255 (Doc. No. 1) is DENIED.

       IT IS FURTHER ORDERED that Movant's motion to expedite ruling is DENIED AS

MOOT.

       IT IS FINALLY ORDERED that this Court will not issue a certificate of appealability, as

Miller has not made a substantial showing of the denial of a federal constitutional right.



Dated this 23 rd day of December, 2019.




                                                    JO           OSS
                                                    uNITSTATESD1sTRICT JUDGE




                                                   13
